       Case 1:20-cr-00199-KMW Document 135 Filed 12/02/20 Page 1 of 1
         Case 1:20-cr-00199-KMW Document 134 Filed 12/01/20 Page 1 of 1




Donald D. duBoulay                                             305 Broadway, Suite 602
 Attorney at Law                                               NewY ,
                                                                        USDC SONY
Telephone: (212) 966-3970
Fax:       (212) 941-7108
                                                                        J)OCUMENT
E-mail:   dondu besq@ao l.com                                           ELECTRONICALLY FILED·1
                                                                        DOC #:_;__ _ _--r---:---
                                                               Decem    ~I~~ILED: -/ d-. ,/ .~ ,       /a o
The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007                                                   MEMO ENDORSED
Re: United States v. Victoria Palma-Brea
       20 Cr. 199 (KMW)

Dear Judge Wood:

        I write on behalf of Ms. Palma-Brea in the above referenced matter. Ms. Palma-Brea
respectfully request a modification of her bail conditions as follows. Ms. Palma has an
opportunity to obtain immediate employment at the American Eagle apparel clothing factory i]                          1
Hazelton, Pennsylvania. In order to lessen her commute to and from work, Ms. Palma-Brea                 (l}llll~
requests permission to temporarily reside at her brother's residence in Wilkes-Barre                          w
Pennsylvania on the days she has work at the factory . On her days off Ms . Palma-Brea will              t.. 'lfV'"
continue to reside at her current residence in New York city with her children . The court has
previously authorized Ms. Palma' s travel through New jersey to Pennsylvania.

Pre-trial officer Ovalles consents to this application . Inquiry in this regard has been made to the
Government and the defense has not as of yet received a response.

                                                       Respectfully submitted,
                                                             Isl
                                                       Donald duBoulay

cc: Branden Harper, AUSA
    Kedar Bhatia, AUSA
    Marlon Ovalles, PTO



                                                          SO ORDERED:            N.Y., N.'f.   t~{d'/~

                                                               KIMeA M, WOOD
                                                                     U.S.D.J.
